The only question presented by the record is whether Luke J. Collins was claimant’s employer. On April 3, 1933, claimant while engaged in loading timber on a railroad car sustained accidental injuries. In the employer’s first report of injury he admitted that he was claimant’s employer. In a supplemental report he made the same admission. Claimant testified unequivocally that Collins employed him. There is evidence to sustain the finding of the Industrial Board that Collins was the employer. Award unanimously affirmed with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.